Citation Nr: 1540356	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  13-29 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a respiratory disability.


REPRESENTATION

The Veteran represented by:     Disabled American Veterans


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to December 1969.  The Veteran also had service in the Army National Guard.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2008 rating decision by the New York, New York Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that the RO first denied the claim for service connection for a respiratory condition in March 2003 by denying service connection for pneumonia.  The Veteran never appealed that decision and filed his current claim in September 2007 as a claim for service connection for bronchitis.  At first blush, it would appear the March 2003 rating decision is final and the claim for service connection for a respiratory disability would have to be reopened based upon new and material evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  There is, however, an exception to be considered when the new evidence includes service department records.  Under 38 C.F.R. § 3.156(c), a final decision will be reconsidered when subsequently acquired uniform service records establishes the claim and a retroactive evaluation may be assigned except as may be affected by the filing date of the original claim.  38 C.F.R. § 3.156(c).  The exception applies for records related to an in-service event.  38 C.F.R. § 3.156(c)(i).  The exception does not include records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim, or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the Joint Services Records Research Center, or from any other official source.  38 C.F.R. § 3.156(c)(2).  

In this instance, VA received in November 2012 the Veteran's in-patient hospital records from the Fort Dix hospital for his hospitalization in November 1979 for viral pneumonitis.  In this case, the Board finds that the service in-patient hospital records existed when the RO issued the rating decision in March 2003, but were not obtained by VA until November 2012.  The rating decision referenced review of the service treatment records revealing treatment for pneumonitis while in training, and there is no evidence that the information the Veteran provided in 1979 was insufficient for VA to identify and obtain the hospital records from the respective service department, the JSRRC, or from any other official source.  It also appears that the in-patient records were relevant in deciding the claim as the hospitalization involved viral pneumonitis.

In light of the above analysis, the Board determines that the claim of service connection in this case should be analyzed as dictated by 38 C.F.R. § 3.156(c) and the Board will analyze the Veteran's claim as a claim for original service connection.  Although the RO initially determined the September 2007 claim as a new and material evidence claim when it issued the October 2008 rating decision, it appears that the RO also decided the claim as an original claim for service connection when it issued the statement of the case in May 2013.

In the October 2008 rating decision, the RO denied the claim for service connection for chicken pox.  In his notice of disagreement received in October 2009, the Veteran expressed disagreement.  In a document submitted by the Veteran in December 2009, the Veteran indicated further proceedings on his appeal while it was still before the RO is limited to the issue of service connection for a respiratory disorder.  The RO asked the Veteran if it was his intent to withdraw the chickenpox claim in a letter dated in October 2012.  38 C.F.R. § 20.204.  The letter also advised the Veteran to contact the RO if it misinterpreted the December 2009 document, or the RO would therefore consider the December 2009 document as expressing his intent to withdraw the claim of service connection for chicken pox.  The Veteran has never responded to the October 2012 letter.  The Board therefore does not have jurisdiction of the claim and the claim is not addressed in this decision.

The Board notes that the Veteran, as a lay person, filed his claims as service connection for bronchitis.  Multiple medical diagnoses that differ from the claimed condition do not necessarily represent a separate claim, and what constitutes a claim cannot be limited by a lay Veteran's assertion of his condition in his application, but must be construed based on the reasonable expectations of the non-expert claimant and the evidence developed in processing the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009).  Because the evidence indicates that the Veteran may have different conditions or diagnoses for a respiratory disability, the Board has therefore stated the issues as set forth on the first page of this decision.  



FINDINGS OF FACT

1.  The Veteran was treated for viral pneumonitis in service, but the service treatment records establish treatment only for acute respiratory symptoms and did not establish or identify the the Veteran had a chronic respiratory disability during service.

2.  The Veteran does not currently have a diagnosed respiratory disability.


CONCLUSION OF LAW

The criteria for service connection for a respiratory disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303(2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claims.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The RO provided pre- adjudication VCAA notice by letter, dated in November 2008.  As for content of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370, 374 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) (38 C.F.R. § 3.159 notice); of Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the elements of the claim).  Further VCAA notice is not required.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  The RO has obtained service treatment records, including in-patient hospital records, a determination that there were no VA records, records from private medical caregivers, and afforded the Veteran a VA examination in November 2014.  

The report of the VA examination included a review of the Veteran's medical history, including his service treatment records, an interview and an examination of the Veteran, as well as an opinion supported by rationale as to whether the Veteran has a respiratory disability and its relationship to service.  Therefore, the Board concludes that the VA examination is adequate.  38 C.F.R. § 4.2; see Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Principles of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

Service connection may be established by either continuity of symptomatology after service under 38 C.F.R. § 3.303(b) or by initial diagnosis of the medical condition after service under 38 C.F.R. § 3.303(d).  The Federal Circuit has held that continuity of symptomatology under 3.303(b) applies only to chronic diseases listed in 3.309.  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  The record indicates the Veteran has been diagnosed with pneumonia and bronchitis. Neither diagnosis is listed as a disease under § 3.309 as a chronic disease.  

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Principles of evidence

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from credibility and weight, factual determinations going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

Competency is a question of fact, which is to be addressed by the Board.  Jandreau, v. Nicholson, 492 F.3d 1372, 1377 (2007).

When the evidence is admissible, the Board must then determine whether the evidence is credible.  "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance). 

If the evidence is credible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).  

Effect of Lay Evidence

The Board recognizes that the Veteran, as part of his evidence, has included his own opinions as to whether he has a given disability, for example, a disability causing respiratory symptoms, and its relation to service.  As noted, as a lay person, the Veteran is competent to describe symptoms, which he is able to perceive through the use of his senses.  38 C.F.R. § 3.159 (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses).  Further, the Veteran's statements and testimony are admissible and are to be considered as evidence of continuity.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (Competency is a legal concept in determining whether lay evidence may be considered, in other words, whether the evidence is admissible).  The Board thus finds that the Veteran is competent to describe his symptoms in service and thereafter.

Although the Veteran is competent to describe symptoms of, for example, shortness of breath, unless the diagnosis is capable of lay observation, the determination as to the presence or diagnosis of such a disability is medical in nature and competent medical evidence is required to substantiate the claim.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).  The Veteran is not asserting any condition that is capable of lay observation.  See Jandreau, 492 F.3d at 1377 (explaining in a footnote, sometimes a layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); see also Barr, 21 Vet. App at 309 (varicose veins were subject to non-expert diagnosis due to the readily observable defining characteristics of the condition).

Furthermore, a diagnosis cannot be made by the Veteran as a lay person based on mere personal observation, that is, perceived by visual observation or by any other of the senses.  As demonstrated by this case, a diagnosis depends upon interpretation of symptoms, and clinical and diagnostic tests, such as X-rays, and laboratory tests, which requires medical knowledge.  No factual foundation has been established that the Veteran is otherwise qualified through specialized education, training, or experience to offer a medical diagnosis.  Therefore, the Veteran's assertion or opinion that he has a given diagnosis for respiratory disorder and the relationship of a diagnosis or symptom to service is not competent evidence.  To this extent his statements and testimony are not probative as evidence of the diagnosis of a disability.  It is the opinion of a layman and not competent medical evidence of a diagnosis by a medical professional.  The Veteran's discussion of his symptoms over the years certainly is important, however, the Veteran's opinion as to the cause of his symptoms cannot outweigh the opinion of a medical professional.

To sum up the foregoing, the Board will consider the Veteran's testimony as it relates to the onset and continued presence of his symptoms.  Such lay evidence is relevant and competent.  To the extent that the Veteran is offering his own opinion as to what disability is causing the symptoms, or the relationship of the disability to service, the Veteran's lay opinion is not competent evidence.

Facts

The service treatment records indicate that during basic training in a physical examination dated December 16, 1979, wheezes in his lungs were noted.  Four days later, the Veteran was hospitalized for six days for viral pneumonitis.  The Veteran states he developed the symptoms after outdoor training in the cold.  He now asserts that he has a respiratory disability as he has been hospitalized for pneumonia or bronchitis over the years.  

After he was discharged from the Fort Dix hospital, he returned to basic training with the only additional treatment of significance consisting of another hospitalization approximately a month later for chicken pox.  There are no other records of treatment for respiratory symptoms or a diagnosis of a respiratory condition

In the National Guard, the Veteran underwent an examination in August 1986 where the history noted the hospitalization for viral pneumonitis during basic training and that he recovered with no residual problems.  All examinations from the Veteran's National Guard service do not show any respiratory symptoms or respiratory diagnosis.  

In September 2000, the Veteran was hospitalized for bronchitis.  The records indicate the Veteran had prior hospitalizations for pneumonia in 1979 and 1999.  It was also noted that he was a smoker.  

The Veteran was diagnosed with and treated for congestive heart failure in March 2005.  Those records noted the Veteran was a heavy smoker and his only respiratory symptom was a cough that resulted from a medication as a side effect.

In December 2006, the Veteran was again hospitalized because he had shortness of breath and he was not feeling well.  The Veteran was treated for a gastrointestinal problem and for acute bronchitis.  Several caregivers obtained histories from the Veteran and there was no mention of a chronic respiratory symptom or mention of recurring bronchitis or pneumonia.  

The Veteran was provided a VA examination in November 2014.  He reported that his condition began in service with the acute viral pneumonitis and he has had other episodes of pneumonia.  He had not been treated or diagnosed for any respiratory disability.  He has not used any medications or therapies for a respiratory problem.  He also has not had a pulmonary function test or exercise capacity test.  It was noted he was a smoker.  A November 2013 X-ray demonstrated peribronchial inflammatory changes that the radiologist stated may be seen in viral type lower respiratory tract infection.  The VA examiner noted the in-service hospitalization and that the Veteran was also hospitalized since basic training such as the December 2006 hospitalization for bronchitis.  

In the VA examiner's opinion, it was less likely than not that the Veteran's in-service treatment for viral pneumonitis caused any current respiratory disability.  The viral condition in service was acute and transient without any evidence of any complication after that.  There is no evidence of any further respiratory treatment or evaluation in a consecutive or regular fashion thereafter.  The in-service condition thus resolved without any indiction of a chronic respiratory condition.  The examiner stated there is evidence the Veteran has had acute events of respiratory conditions that are considered self-limiting without evidence of complications and not related to the 1979 viral event.  Each condition or event is independent of one another.  The examiner stated it was important to note the Veteran was a chronic smoker (although he does not currently smoke).  The Veteran at the time of the examination did not take any oral medications, inhalers, or oxygen therapy for any respiratory condition.  

Analysis

After a review of the evidence, the Board finds that the Veteran does not have a respiratory disability.  The Board finds that Shedden element (1), a current disability, has not been demonstrated.  There is no medical evidence in the file, either service or civilian, that the Veteran has a diagnosed illness or disability causing respiratory symptoms.  Thus, the evidence does not establish that the Veteran has been currently diagnosed with a respiratory disorder, suffered respiratory symptoms, or any other condition or diagnosis related to a respiratory disability. 

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110, 1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  One of the requirements for service connection is that the claimed disability currently exists.  Degmetich v. Brown, 104 F.3d 1328 (1997).  Evidence must show that the Veteran currently has the disability for which benefits are being claimed.  Because the competent evidence does not establish that the Veteran has a current respiratory disorder, in this case, the Board finds that the Veteran is not entitled to service connection for a respiratory disability.  Boyer v. West, 210 F.3d 1351, 1353   (Fed. Cir. 2000) ("A [V]eteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the [V]eteran's service and the disability . . .").

Furthermore, as noted above, any diagnosis of a respiratory disability cannot be made by the Veteran as a lay person based on mere personal observation, that is, perceived by visual observation or by any other of the senses.  The Veteran's assertion or opinion that he has a respiratory disability and the relationship to service is not competent evidence.  It is the opinion of a layman and not competent medical evidence of a diagnosis by a medical professional.  See also Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (holding that a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness; he filed a claim for the affliction that his mental condition, whatever it is, causes him).

That an injury or illness was shown in service, in this case, a viral pneumonitis, alone, is not enough to establish entitlement to VA disability compensation, there must be a current disability resulting from the injury.  Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  In the absence of proof of a present disability attributable to the 1979 viral pneumonitis, there can be no valid claim of service connection for a respiratory disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Board is aware that the Veteran asserts that the November 1979 in-service examination is his separation examination and it showed he had wheezes in his lungs.  This examination happened days before he was hospitalized for the viral pneumonitis.  As the VA examiner noted, the November 1979 viral pneumonitis was an acute, transient event as were the subsequent hospitalizations after service, occurring years apart.  The Veteran has not had any treatment or occurrence of respiratory events in a regular or chronic pattern.  Instead, all events are distinct and separate from each other.

As there is no competent evidence of a current respiratory disability due to an injury, disease, or event in service, there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  There is also no evidence of a disability at any point during the claims period or shortly prior to the claim being filed.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992); McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

As the preponderance of the evidence is against the claim of service connection for a blackout disability, the benefit- of- the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for a respiratory disability is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


